DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages has removed the previous 112 rejections.   Further, the prior art as a whole do not teach or fairly suggest the specific limitations of “forming a plurality of wires respectively connected to the plurality of piezoelectric elements, the plurality of wires and-comprising at least one first wire each having a first protruding-recessed portion and at least one second wire each having a second protruding-recessed portion, a shape of the first protruding-recessed portion being different from that of the second protruding-recessed portion between the plurality of wires” in conjunction w/ the rest of the limitation set forth in details in independent claim 1.    Accordingly, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt